Citation Nr: 1623752	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-18 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1980 to May 2008.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from August 2008 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). In July 2014, the Board granted a 10 percent rating, and remanded the claim for additional development and adjudicative action, in part, due to the long passage of time between VA compensation examinations. 

The Veteran testified during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in January 2013.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's lumbar degenerative disc disease has not been manifested by forward thoracolumbar flexion not greater than 60 degrees or a combined range of thoracolumbar motion less than 120 degrees; or by muscle spasm or guarding severe enough to result in an abnormal gait of abnormal spinal contour.


CONCLUSION OF LAW

The scheduler criteria for an initial disability rating in excess of 10 percent for lumbar degenerative disc disease have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection for lumbar degenerative disc disease was granted in an August 2008 rating decision, effective from June 1, 2008, and in July 2014 the Board's action effectively granted a 10 percent evaluation from that date.

Increased Disability Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.

The Veteran's lumbar degenerative disc disease is currently rated as ten percent disabling under Diagnostic Code 5242, the code pertaining to degenerative arthritis of the spine.  38 C.F.R. § 4.71a.  When rating degenerative arthritis of the spine, in addition to consideration of rating under the General Rating Formula or Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered. 38 C.F.R. § 4.71a.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a.

A 10 percent rating is warranted when painful motion is non-compensable under the appropriate Diagnostic Code but there is a showing of pain plus degenerative arthritis established by X-ray findings.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In its July 2014 decision, the Board granted the Veteran a 10 percent rating based upon this principle.

Under Diagnostic Code 5242, a 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

The pertinent evidence of record includes VA examination reports dated in July 2008 and June 2015, as well as VA treatment records from August 2008 to April 2015. These records do not show evidence of forward thoracolumbar flexion not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait of abnormal spinal contour.  

Specifically, the July 2008 VA examination revealed a normal lumbar lordosis, forward flexion to 90 degrees with flattening of the lumbar segments, extension to 30 degrees, bilateral side bending to 35 degrees, and bilateral rotation to 45 degrees.  Repetitive motion study revealed no pain, fatigue, weakness or lack of endurance; and there were no changes in either active or passive range of motion.  

The June 2015 VA examination revealed that motion was normal in all planes of movement, and there was no loss of function or range of motion after repetitive motion.  Pain, weakness, fatigue and incoordination did not significantly limit the appellant functionally.  There was no evidence of guarding or muscle spasm.   

A review of the VA treatment records reveals no physical examination findings which would question the accuracy of either VA examination report, and there are no private treatment records to the contrary.  

As such, entitlement to a higher rating is denied. 

Extraschedular Analysis

The discussion above reflects that the symptoms of the Veteran's degenerative disc disease of the lumbar spine are contemplated by the applicable rating criteria.  It bears noting that the General Rating Formula for Diseases and Injuries of the Spine specifically provides that the assigned ratings are controlling regardless whether there are or are not symptoms such as pain.  38 C.F.R. § 4.71a.  Hence, the effects of his lumbar degenerative disc disease including painful limitation of motion have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  



ORDER

Entitlement to a disability rating in excess of 10 percent for lumbar degenerative disc disease is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


